Citation Nr: 1515310	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left upper extremity disability.  

2.  Entitlement to service connection for a right upper extremity disability.  

3.  Entitlement to an increased rating for degenerative joint disease, L3-L4 and L4-L5 bulging disc and posterior disc protrusion, L5-S1, evaluated as 40 percent disabling prior to December 18, 2012, and 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The appellant had military service in the United States Army Reserves from August 1953 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran filed a written statement withdrawing his appeal as to the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left upper extremity disability; entitlement to service connection for a right upper extremity disability; and entitlement to an increased rating for his lumbar spine disability


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal by are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran, submitted a written request to withdraw his appeal in September 2013, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left upper extremity disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right upper extremity disability is dismissed.  

The appeal as to the issue of entitlement to an increased rating for degenerative joint disease, L3-L4 and L4-L5 bulging disc and posterior disc protrusion, L5-S1, evaluated as 40 percent disabling prior to December 18, 2012, and 60 percent thereafter is dismissed.  



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


